Citation Nr: 1736208	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve from July 1977 to October 1979, with an initial period of active duty for training from September 1977 to December 1977; the New Jersey Army National Guard from October 1985 to October 1986, and from September 1989 to April 1995; and the New Jersey Army National Guard from April 1995 to January 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
March 2007 rating decision of the Regional Office (RO) in Newark, New Jersey, which in part denied service connection for a low back disability, a hip disability, and a bilateral knee disability.

In March 2011 and September 2014, the Board remanded the claim for further development.  In a March 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, a hip disability, and a bilateral knee disability.  This decision was vacated by an August 2017 Court of Appeals for Veterans Claims (CAVC) order, which adopted a Joint Motion for Remand (JMR).  This issue is once again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability, a hip disability, and a bilateral knee disability.  In August 2017, CAVC remanded these issues to the Board because the Board's March 2016 decision failed to satisfy the duty to assist as it did not ensure that all of the Veteran's military medical records were acquired, and similarly did not explain adequately its finding that such inability was adequate pursuant to 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  

After reviewing the Veteran's claims file and the CAVC's August 2017 order that incorporates the JMR, the Board has determined that another remand is needed.

A 2013 VA memorandum notes that in August 2012 an attempt was made to obtain records from both the New Jersey State Adjutant General Office Records and the Records Management Center requesting the Veteran's service treatment records.  An October 2012 response from the Record Management Center noted that no records were found at their facility.  A November 2012 response from the New Jersey National Guard Adjutant noted that all records on file and been provided to VA; however medical records were not provided and are not currently of record.  This New Jersey National Guard Adjutant response does not adequately state the basis, as there is no explanation as to specifically whether medical records were on file, were actually sought, or why they are otherwise unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding federal records, including medical records, that the Veteran has identified. All attempts to obtain records, and subsequent responses, should be adequately documented within the claims file.

2.  Seek clarification from the New Jersey National Guard Adjutant as to whether the Veteran's records, including medical records are contained within their records.  If no records are found, request an explanation as to their unavailability. 

3.  If any new records are obtained, determine whether a new medical examination and or opinion is necessary to properly adjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






